

116 HR 5396 IH: FISA Improvements Act of 2019
U.S. House of Representatives
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5396IN THE HOUSE OF REPRESENTATIVESDecember 11, 2019Mr. Stewart (for himself, Mr. Nunes, Mr. Conaway, Mr. Turner, Mr. Wenstrup, Mr. Crawford, Ms. Stefanik, Mr. Bishop of North Carolina, Mr. Gaetz, and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Intelligence Surveillance Act of 1978 to require reviews by amici curiae of
			 applications made to the Foreign Intelligence Surveillance Court, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the FISA Improvements Act of 2019. 2.Enhanced fidelity of FISA applications and processes associated with the Foreign Intelligence Surveillance Court (a)Mandatory review by amicus curiaeSection 103(i) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(i)(2)) is amended—
 (1)in paragraph (2)— (A)in subparagraph (A), by striking ; and and inserting a semicolon;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph:
						
 (C)shall appoint an individual who has been designated under paragraph (1) to serve as amicus curiae to assist such court in the consideration of any initial application for an order that seeks to target an identifiable United States person pursuant to sections 104, 303, 703, or 704.; and
 (2)in paragraph (4)— (A)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively;
 (B)by striking If a court and inserting (A) Novel or significant interpretations of law—If a court, and adjusting the margins accordingly; and (C)by adding at the end the following new subparagraph:
						
 (B)Initial applicationsIf a court established under subsection (a) appoints an amicus curiae under paragraph (2)(C), the amicus curiae shall review the submitted application for which the individual has been appointed to assess the sufficiency of evidence supporting the probable cause determination required to issue an order pursuant to the application and provide to the court a written recommendation regarding such sufficiency..
 (b)Disclosure of unverified informationSection 104(a) of such Act (50 U.S.C. 1804(a)) is amended— (1)in paragraph (8), by striking ; and and inserting a semicolon;
 (2)in paragraph (9), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (10)a statement fully disclosing the use of any information in the application that the Government cannot substantiate based on any supporting intelligence or open-source information available to the Government at the time of the application, including, at a minimum—
 (A)the origin of such information; (B)the means by which the Government obtained such information;
 (C)a summary of each step the Government took to verify the information prior to using the information in the application;
 (D)whether the Government has used such information in any other judicial proceeding; and (E)the necessity of using such information to support the probable cause determination required by section 105.
							.
 (c)Transcripts of proceedingsSubsection (c) of section 103 of such Act (50 U.S.C. 1803) is amended— (1)by inserting , and shall be transcribed before the first period; and
 (2)by inserting , transcriptions, after applications made. (d)Written record of interactions with courtSuch section is further amended by adding at the end the following new subsection:
				
 (l)Written record of interactionsThe Attorney General shall maintain all written communications with the court established under subsection (a), including the identity of the employees of the court to or from whom the communications were made, regarding an application or order made under this title in a file associated with the application or order. The Attorney General shall document a summary of any oral communications with the court, including the identity of the employees of the court to or from whom the communications were made, relating to such an application or order and keep such documentation in a file associated with the application or order..
 (e)ExtensionsSection 105(d)(2) of such Act (50 U.S.C. 1805(d)(2)) is amended by adding at the end the following new sentence: To the extent practicable, an extension of an order issued under this title shall be granted or denied by the same judge who issued the original order..
			